Case 1:19-cr-20085-MGC Document 94 Entered on FLSD Docket 06/02/2020 Page 1 of 2


       '
                oriibbt Q pj
                           cckw ùookc V'5LY,
                                           ,
                                           O zota a '
                                                    ioi k.-<
       (% OD j
             CQC;A ayt.r-o
                         g o.
                            s
       ''
           Abq>
              h            w<o: D kfvt uW
                                        '
                                        s                    q..b-î.v.    V ocho o NGCO =qx t'k-
                                                                                               mîc,o
           cs uzo    .    (EE-- 'T is tczaocakv          V COQ    VZW S         U


       u-rne              .f'
                          -.
                            pl o.o kx c,- -'h-kz'
                                                o('&3- t'l .D G- > (+ n
        o o zo            u uc's-  -   fo Froy kbo D
                                                   tgo c4'
                                                         - D csu '
                                                                 i3.cawc
                                                                       '
                                                                       lus
                                                                         -
           1 v< - % h kk> D ''t-om c c;z) CW o                                                     o zol-fm
           z         o< tao' s?c                             ,           ûaos        utvak- < 0                -


               V'
                X -w -.o           v woe                czo txp
                                                              'v vkf
                                                                 -         :        3,oesv            tlM,asA.c-
           AV ùook
                 vs c-osy
                        xs -:-% (,:,0'W vjupcrhy-t
                                                 -s:
                zr                                z.w

               $-m 4'
                    o c waat k;
                             h foi tcr)w CznrfG
                               ,
                                                                                      'Ai-hôcuo zo
                         Ncctocevvlm w sx- sui/ntco w.
                                                     s p)toco
                               hZ 'SS?r'l(70 ;% oN3z-wne /'h'l-N
                                                   -                        .          'VSCAM V ZyAt.

                  kks
            v.a Twc pga.c c-
                      v.o  czo cp
                           oc   l-oack'
                                      -pcI72/o/->7k-/Y ptl
                                                         aGK(c.
                                                              l,

                                   '          t-,N -
                                              -
                                                   .7.'(AkkqvnclktA -
                                                                    :
                                                                    '
                                                                    C
                                                                    .
                                                                    :
                                                                    .(
                                                                    (
                                                                    q;'
                                                                      k
                                                                      :
                                                                      !
                                                                      t
                                                                      :
                                                                      q
                                                                      E
                                                                      :l
                                                                       ;
                                                                       -
                                                                       :
                                                                       d
                                                                       ,
                                                                       j;
                                                                        J
                                                                        . Ckv)
                                                                        l
                                                                        '

                                       tx,y$ -
                                             ri x-
                                                 y
                                                 r-
                                                  N
                                                  -t..
                                                     F-
                                                      Loc.
                                                         sry
                                                           oge(- $
                                                                 ms
                         0 *
                           .A-%                                                    lcj-vaso&s//pr
                                                                                                zlrk
                                         (=
                                                   .     c           .   rcy c-l?...                                  -




                                                                                     FILED BY                  D.C,

                                                                                         JdN q2 2020     .


                                                                                          ANGELA E.NOBLE
                                                                                         c EEnK u.S.D,sT.c'r
                                                                                         s.D.OFFLA'
                                                                                                  .-MIAMi
                                     'G
                                     A                                            tk-o
                                     trz
                                    .a'
Case 1:19-cr-20085-MGC Document 94 Entered
                                    .
                                    :(
                                    <
                                     J5
                                      ..iJ
                                         *
                                         , on FLSD Docket 06/02/2020 Page 2 of 2
                                           N
                                                                                    ..

                                    .x. %;..
                                    ..> +'%a..
                                             -                           ;j               p4
                                                                         (*> .
                                                                             e'*
                                                                         fc        c

                   y 'At-< .à.
                       z..f .ak -.N>
                       . #'
                          . .L q 'v
                                                 N.

                                                                     .   d
                                                                              % -
                                                                                  <
                                                                                         /ç
                                                                                         -
                                                                                          '

                   +b .. ..L
                           +.'
                             ). ..                                       -        t.
                   .S.
                     .>

                          V
                                   N.
                                  .je'v.tr'.'                        J Q/0
                          .%
                           -e.7.-Y '

                                        ... ê
                                                                              té..             9k
                                                                                               ,

                                                                                  C.           &
                                                                     t:
                                                                      -;
                                                                       -
                                                                       .          -k
                                                                                   -y)
                                                                                     ,
                                     /;
                                     l W
                                     .Dv
                                     , '(
                                                                #- -a
                                                                    - (                        /1
                                    1:
                                    N
                                    K1
                                    .
                                                                     .
                                                                     D
                                                                     ' 6t.-.
                                    $
                                    X.
                                        .x.
                                                                V                 1
                                                                                  , '..
                                                                                      -('
                                                                                        -
                                                                                        JA
                                                               j<.
                                   $
                                   '
                                   q
                                   -
                                   .
                                   aû
                                    4                           gs
                                                                 x'
                                                                 '.
                                   r
                                   .J.
                                    >
                                    '                           KJ            .
                                                                 o o3
                                                               k--s
                                                                                  4J               t.
                                                                                         ô     a
                                                               *
                                                                %-1'vJ
                                                                     .,e
                                                                -
                                                                     .
                                                                     v
                                                                         '
                                                                              c
                                                                              .

                                                                              <'2
                                                                                         4W4 y
                                                                                             4,'
                                                                                               -
                                                                                               e
                                                                   ,e         P
                                                                              w



                                                           k


           Q-
           1j.,4
                                                       -
                                                           é
            yk
             .
             jz
            t- %
                       '.
                       .                          -
                                                  o    X
                   1.                             /7
                                                  >S
                  '< y'4
             t7.( V
           l
           %
           t <-
             *'')
                .
                -;
           z
           -
           V'+.
           L       ,
                          .

                              .   . ,
                                                 --
                                              a. j..
                                        v
           (                      o. ()
          O W w C> t
                   7                  ,
